IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DESHAWN GREEN,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0020

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 6, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Deshawn Green, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the amended order denying motion to

correct illegal sentence rendered on September 17, 2015, in Duval County Circuit

Court case number 16-2009-CF-15160-AXXX is granted. Upon issuance of mandate,

a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment

as a notice of appeal.

WOLF, ROWE, and KELSEY, JJ., CONCUR.